Allowability Notice
This communication is responsive to Phone Interview on 5/25/2021. The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims:
Claims 1-20 are allowed.
Claims 1, 3, 15-16 and 19-20 were amended.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record is reproduced below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in the interview with Mr. Gall C. Gotfried on May 25, 2020 to amend the claims.

Listing of Claims:
The claims have been amended as follows:
1.	(Currently Amended) A method comprising:	providing, by one or more processors, a platform that facilitates communication between a messaging application and a web-based application, the platform storing a plurality of markup language documents associated with the web-based application, a first of the plurality of markup language documents corresponding to a first version of a given set of levels of the web-based application and a first level of access to the given set of levels and a second of the plurality of markup language documents corresponding to a second version of the given set of levels of the web-based application and a second level of access to the given set of levels;
storing an application programming interface (API), associated with the messaging application, on a server; 	establishing, via a JavaScript bridge, two one-way asynchronous communication channels between the messaging application and the web-based application, wherein functions of the API, invoked by the web-based application or the messaging application, are transmitted as messages over the asynchronous communication channels, such that each API function invocation is sent as a message, and callback for each API function is sent by constructing a unique callback identifier and sending a message with the callback identifier;
	providing, via the JavaScript bridge of the platform, an authentication token to the web-based application in response to receiving a request for the authentication token from the web-based application via the platform, wherein the authentication token expires after a prespecified period of time;
	receiving, by the one or more processors, from a graphical user interface of the messaging application, a request to launch the web-based application;	determining, by the messaging application, a level of access associated with a user of the messaging application for the web-based application;	transmitting, by the messaging application to the web-based application via the JavaScript bridge, the level of access associated with the user;
	causing the web-based application to verify the level of access associated with the user by:
		providing, to the web-based application via the JavaScript bridge, a message from the messaging application comprising a user identifier and the level of access associated with the user;		searching an application server associated with the web-based application for a remotely stored level of access associated with the user identifier; and		comparing the level of access specified in a message received from the messaging application with the remotely stored level of access to verify the level of access of the user;	obtaining one of the first and second markup language documents based on the level of access associated with the user; and	launching the obtained one of the first and second markup language documents to provide , by the one or more processors, access to a first set of features of the web-based application that are associated with the level of access associated with the user.

2.	(Previously Presented) The method of claim 1, wherein the level of access is transmitted via the platform that is implemented by a messaging server, and wherein the web-based application comprises a web-based gaming application, wherein the first markup language document is obtained in response to determining that the level of access associated with the user corresponds to the first level of access, and wherein the second markup language document is obtained in response to determining that the level of access associated with the user corresponds to the second level of access, and 

3.	(Currently Amended) The method of claim 1, wherein the level of access comprises a premium level of access, wherein the first set of features of the web-based application is activated for the premium level of access and is de-activated for a standard level of access
	
	
		

4.	(Original)  The method of claim 1 further comprising:	determining that the level of access is a standard level of access; and	in response to determining that the level of access is the standard level of access, generating for display in the graphical user interface of the messaging application a first option to upgrade the level of access to a premium level of access for the web-based application.

5.	(Previously Presented) The method of claim 4, wherein the graphical user interface includes the first option and a second option to launch the web-based application based on the standard level of access.



7.	(Previously Presented) The method of claim 1 further comprising:	identifying, by the messaging application, a version of the web-based application associated with the level of access;	launching, by the messaging application, the first version of the web-based application in response to determining that the level of access is a first level of access; and	launching, by the messaging application, the second version of the web-based application in response to determining that the level of access is a second level of access.

8.	(Original)  The method of claim 7, wherein the first version of the web-based application and the second version of the web-based application access common application state data maintained by the messaging application.

9.	(Previously Presented) The method of claim 1, wherein the web-based application provides the first version of the web-based application in response to determining that the level of access is a first level of access, and wherein the web-based application provides the second version of the web-based application in response to determining that the level of access is a second level of access.

10.	(Original)  The method of claim 1, wherein the first set of features comprises a collection of levels of the web-based application that are available for a first level of access and that are not available for a second level of access.

11.	(Original)  The method of claim 1, wherein the first set of features comprises a collection of levels of the web-based application that are available for a first level of access without advertisements and that are available for a second level of access with advertisements.

12.	(Original)  The method of claim 1, wherein the first set of features comprises a first rate for earning rewards in the web-based application for a first level of access and that is different from a second rate for earning rewards in the web-based application for a second level of access.

13.	(Original)  The method of claim 1 further comprising:	determining that the level of access is a premium level of access; and

14.	(Original)  The method of claim 1 further comprising:	accessing, by the web-based application, a remote database in which is stored an association between the user and the level of access; and	retrieving from the database the level of access associated with the user to verify that the retrieved level of access matches the level of access received from the messaging application.

15.	(Currently Amended)  The system of claim 19, wherein the level of access is transmitted via the platform that is implemented by a messaging server, and wherein the web-based application comprises a web-based gaming application, wherein the first markup language document is obtained in response to determining that the level of access associated with the user corresponds to the first level of access, and wherein the second markup language document is obtained in response to determining that the level of access associated with the user corresponds to the second level of access, and wherein the first and second markup language documents include different sets of features of the web-based application 

16.	(Currently Amended)  The method of claim 1 further comprising:	

17.	(Original)  The method of claim 1 further comprising preventing the web-based application from being authorized when the web-based application is launched from an application that is different from the messaging application.

18.	(Original)  The method of claim 1 further comprising launching, via the platform, the web-based application from the messaging application.

19.	(Currently Amended) A system comprising:	a processor configured to perform operations comprising:	providing a platform that facilitates communication between a messaging application and a web-based application, the platform storing a plurality of markup language documents associated with the web-based application, a first of the plurality of markup language documents corresponding to a first version of a given set of levels of the web-based application and a first level of access to the given set of levels and a second of the plurality of markup language documents corresponding to a second version of the given set of levels of the web-based application and a second level of access to the given set of levels;
	storing an application programming interface (API), associated with the messaging application, on a server; 	establishing, via a JavaScript bridge, two one-way asynchronous communication channels between the messaging application and the web-based application, wherein functions of the API, invoked by the web-based application or the messaging application, are transmitted as messages over the asynchronous communication channels, such that each API function invocation is sent as a message, and callback for each API function is sent by constructing a unique callback identifier and sending a message with the callback identifier;
	providing, via the JavaScript bridge of the platform, an authentication token to the web-based application in response to receiving a request for the authentication token from the web-based application via the platform, wherein the authentication token expires after a prespecified period of time;
	receiving, from a graphical user interface of the messaging application, a request to launch the web-based application;	determining, by the messaging application, a level of access associated with a user of the messaging application for the web-based application;	transmitting, by the messaging application to the web-based application via the JavaScript bridge, the level of access associated with the user;
	causing the web-based application to verify the level of access associated with the user by:
		providing, to the web-based application via the JavaScript bridge, a message from the messaging application comprising a user identifier and the level of access associated with the user;		searching an application server associated with the web-based application for a remotely stored level of access associated with the user identifier; and		comparing the level of access specified in a message received from the messaging application with the remotely stored level of access to verify the level of access of the user;

20.	(Currently Amended) A non-transitory machine-readable storage medium that includes instructions that, when executed by one or more processors of a machine, cause the machine to perform operations comprising:	providing a platform that facilitates communication between a messaging application and a web-based application, the platform storing a plurality of markup language documents associated with the web-based application, a first of the plurality of markup language documents corresponding to a first version of a given set of levels of the web-based application and a first level of access to the given set of levels and a second of the plurality of markup language documents corresponding to a second version of the given set of levels of the web-based application and a second level of access to the given set of levels;
	storing an application programming interface (API), associated with the messaging application, on a server; 	establishing, via a JavaScript bridge, two one-way asynchronous communication channels between the messaging application and the web-based application, wherein functions of the API, invoked by the web-based application or the messaging application, are transmitted as messages over the asynchronous communication channels, such that each API function invocation is sent as a message, and callback for each API function is sent by constructing a unique callback identifier and sending a message with the callback identifier;
	providing, via the JavaScript bridge of the platform, an authentication token to the web-based application in response to receiving a request for the authentication token from the web-based application via the platform, wherein the authentication token expires after a prespecified period of time;
	receiving, from a graphical user interface of the messaging application, a request to launch the web-based application;	determining, by the messaging application, a level of access associated with a user of the messaging application for the web-based application;	transmitting, by the messaging application to the web-based application via the JavaScript bridge, the level of access associated with the user;
	causing the web-based application to verify the level of access associated with the user by:
		providing, to the web-based application via the JavaScript bridge, a message from the messaging application comprising a user identifier and the level of access associated with the user;		searching an application server associated with the web-based application for a remotely stored level of access associated with the user identifier; andcomparing the level of access specified in a message received from the messaging application with the remotely stored level of access to verify the level of access of the user;	 obtaining one of the first and second markup language documents based on the level of access associated with the user; and	 launching the obtained one of the first and second markup language documents to provide access to a first set of features of the web-based application that are associated with the level of access associated with the user.

Reasons for Allowance
4.	Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance: 
The cited art seems not to teach the independent claims 1, 19 or 20 as a whole including “…are transmitted as messages over the asynchronous communication channels, such that each API function invocation is sent as a message, and callback for each API function is sent by constructing a unique callback identifier and sending a message with the callback identifier…via the JavaScript bridge, a message from the messaging application comprising a user identifier and the level of access associated with the user; searching an application server associated with the web-based application for a remotely stored level of access associated with the user identifier; and
comparing the level of access specified in a message received from the messaging application with the remotely stored level of access to verify the level of access of the user; obtaining one of the first and second markup language documents based on the level of access associated with the user…”
Additionally, Applicant’s arguments filed 3/29/2021 have been considered and found persuasive. 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHRAN ABU ROUMI whose telephone number is (469)295-9170.  The examiner can normally be reached on Monday-Thursday 6AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MAHRAN ABU ROUMI
Primary Examiner
Art Unit 2455



/MAHRAN Y ABU ROUMI/Primary Examiner, Art Unit 2455